POWELL, Presiding Judge.
Jack Treadway was charged in the county court of Muskogee County with illegal possession of seven bottles of tax-paid intoxicating liquor. A jury was waived and defendant was tried before the Court, convicted and his punishment assessed at a fine of $100, and confinement in the county jail for a period of sixty days. Appeal was duly perfected to this Court.
Although several extensions of time were given, defendant has not filed a brief in this Court. Counsel waived oral argument and the case has been submitted on the record. Under such circumstances; it is the duty of the Court to examine the pleadings, and record, and if no prejudicial error appears, to affirm the judgment.
Such an examination has been made of the record herein, and we find no prejudicial error entitling defendant to-a reversal of. this cause. The judgment is, accordingly, affirmed. Chambers v. State, 97 Okl.Cr. 407, 265 P.2d 506.
NIX and BRETT, JJ., concur.